DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe et al. (US 2018/0201770) in view of Fitzgibbon et al. (EP 771642) and Volk et al. (European Polymer Journal 72, 2015, 270-281).
Considering Claims 1 and 3:  Hamabe et al. teaches a composite resin molded body comprising a main resin and fibrous filler (Abstract), where a portion of the fibrous filler are present on the surface of the composite resin pellet/composite resin molded body (¶0078).  As the fibrous filler is present on the surface that would include the central portion of the fibrous filler.
Hamabe et al. is silent towards the fibrous filler concentration at the surface and interior of the composite.  However, Fitzgibbon et al. teaches forming a composite with a higher concentration of fibrous filler in the surface layer than the interior of the composite (3:18-23; 8:35-39).  Hamabe et al. and Fitzgibbon et al. are analogous art as they are concerned with the same field of endeavor, namely composite materials.  It would have been obvious to a person having ordinary skill in the art to have prepared a composite having a larger portion of the fibrous filler in the surface, as in Fitzgibbon et al., and the motivation to do so would have been, as Fitzgibbon et al. suggests, it allows for the tailoring of the surface properties while limiting the amount of additive needed (3:26-33).

	Hamabe et al. teaches adding a surface active agent (¶0023), but does not teach the presence of an amphiphilic block copolymer in the composite.  However, Volk et al. teaches amphiphilic block copolymers as useful interfacial agents between cellulose and polypropylene (Abstract).  Volk et al. teaches that the amphiphilic block copolymer attaches to the surface of the cellulose (Conclusions), and thus would be present at a higher concentration at the surface when cellulose is at a higher concentration at the surface.  Hamabe et al. and Volk et al. are analogous art as they are concerned with the same field of endeavor, namely polymer composites.  It would have been obvious to a person having ordinary skill in the art to have used the amphiphilic block copolymer of Volk et al. in the composite of Hamabe et al., and the motivation to do so would have been, as Volk et al. suggests, to prevent aggregation of the cellulose fibers and to improve the storage and tensile modulus (Conclusions).  
Considering Claim 2:  Hamabe et al. does not teach treating the fibrous filler in advance.
Considering Claim 5:  Hamabe et al. teaches that the end portions of the fibrous filler are defibrated (¶0026), and the fibrous filler is present in the composite body.
Considering Claim 6:  Hamabe et al. teaches the fibrous filler as being a natural fiber (¶0024).
Considering Claim 7:  Hamabe et al. teaches the resin as being a olefin resin (¶0020).
Considering Claim 8:  Hamabe et al. teaches the fibrous filler as being 15 weight percent of the composition (¶0044), and Volk et al. teaches the amphiphilic polymer as being 5 or 10 weight percent of the fibrous material (Section 2.2).

Claim 1-3 and 5-8 e rejected under 35 U.S.C. 103 as being unpatentable over Sain et al. (US 2009/0065975) in view of Fitzgibbon et al. (EP 771642) and Volk et al. (European Polymer Journal 72, 2015, 270-281).
Considering Claims 1, 3, and 5:  Sain et al. teaches a composite comprising a thermoplastic matrix/resin (Table 2) and a fibrous filler dispersed int eh main resin (Table 2).  Sain et al. teaches that the fibers are defibrated on the ends (Fig. 1-4), and that the defibrated microfibrils function as anchors with penetrate into the thermoplastic matrix (¶0056). 
Sain et al. is silent towards the fibrous filler concentration at the surface and interior of the composite.  However, Fitzgibbon et al. teaches forming a composite with a higher concentration of fibrous filler in the surface layer than the interior of the composite (3:18-23; 8:35-39).  Sain et al. and Fitzgibbon et al. are analogous art as they are concerned with the same field of endeavor, namely composite materials.  It would have been obvious to a person having ordinary skill in the art to have prepared a composite having a larger portion of the fibrous filler in the surface, as in Fitzgibbon et al., and the motivation to do so would have been, as Fitzgibbon et al. suggests, it allows for the tailoring of the surface properties while limiting the amount of additive needed (3:26-33).
	Sain et al. is silent as to whether central portions of part of the fibrous filler are exposed to the surface of the composite.  However, the original specification teaches that the defibrated portions of the fibrous filler become entangled with the resin, while the central portion is easily exposed to the surface (¶0029).  Thus, at least a small portion of the fibrous filler of Sain et al. will have a central portion exposed to the surface during the injection molding of Sain et al., due the presence of the partially defibrated filler.
	Sain et al. teaches adding a surface active agent (Table 2), but does not teach the presence of an amphiphilic block copolymer in the composite.  However, Volk et al. teaches amphiphilic block copolymers as useful interfacial agents between cellulose and polypropylene (Abstract).  Volk et al. teaches that the amphiphilic block copolymer attaches to the surface of the cellulose (Conclusions), and thus would be present at a higher concentration at the surface when cellulose is at a higher concentration at the surface.  Sain et al. and Volk et al. are analogous art as they are concerned with the same field of endeavor, namely polymer composites.  It would have been obvious to a person having ordinary skill in the art to have used the amphiphilic block copolymer of Volk et al. in the composite of Sain et al., and the motivation to do so would have been, as Volk et al. suggests, to prevent aggregation of the cellulose fibers and to improve the storage and tensile modulus (Conclusions).  
Considering Claim 2:  Sain et al. does not teach hydrophobizing the fibrous filler in advance.  
Considering Claims 6 and 7:  Sain et al. teaches the thermoplastic matrix as being polypropylene and the fibrous filler as being a natural fiber (Table 2).  
Considering Claim 8:  Sai et al. teaches the fibrous filler as being 10 to 50 weight percent of the composition (Table 10), and Volk et al. teaches the amphiphilic polymer as being 5 or 10 weight percent of the fibrous material (Section 2.2).

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive, because:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of hydrogen bonding between the  amphiphilic block copolymer and fibrous material; the processing steps used to prepare the composite) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767